Citation Nr: 1339383	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to April 1974.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a Decision Review Officer in May 2011.  A copy of that transcript has been associated with the claims file.  On his May 2010 VA Form 9, the Veteran requested a Board hearing.  The hearing was scheduled for August 2012.  The Veteran failed to report to the hearing.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).


REMAND

The Board finds that remand for further development is necessary prior to adjudicating the appeal.  

In regards to the Veteran's claims of service connection for hearing loss and tinnitus, the Board notes that on his May 2010 VA Form 9 the Veteran reported that during his U.S. Army Reserve Service with the 493rd Engineer Group in Dallas, Texas, his yearly medical examinations were done at the VA Medical Center (VAMC) in Dallas, Texas.  While the RO made an attempt to obtain treatment records dated 1974 to 1995 from the Dallas VAMC, it does not appear that any attempts have been made to obtain service treatment records from the Veteran's reserve period.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  Given that the Veteran has specifically reported he complained of problems with hearing loss and tinnitus during this time, the Board finds that a remand is necessary to obtain these records.

Additionally, a July 2010 records request by the RO to the Dallas VAMC resulted in a November 2010 response from a VA employee stating that "could not find medical records for this time frame."  On remand, the RO should make another records request to the Dallas VAMC and ask for non-digital records that were possibly retired given the time period in question of 1974 to 1995.

The Board also notes that the rationale provided in an April 2012 VA addendum opinion that addressed the two claims is based on the lack of evidence or statements from the Veteran alleging hearing loss or tinnitus soon after the claimed noise exposure.  The Board does not find this explanation wholly adequate for deciding the claim because, at least for hearing loss, the Veteran has not denied experiencing symptoms soon after the claimed noise exposure.  As such, the Veteran should be afforded a new VA audiological examination to determine the nature and etiology of his hearing loss and tinnitus.  See 38 U.S.C.A. § 5103A; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination); see also 38 C.F.R. § 3.303(d) (2013) (service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).

Turning to the other claims, the Veteran contends that his hypertension and erectile dysfunction were caused by his service-connected diabetes mellitus.  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran was afforded a VA examination in July 2009.  The examiner noted that the Veteran's erectile dysfunction was first present when the Veteran had back problems in 1999.  The examiner concluded that the Veteran's erectile dysfunction began following a back injury and surgery and was less likely than not related to his diabetes mellitus, type II.  The examiner also concluded that the Veteran's hypertension was not likely related to the Veteran's diabetes and no microalbumin of significance was noted.  

Although the July 2009 examiner provided an opinion as to whether the Veteran's erectile dysfunction and hypertension were due to his service-connected diabetes mellitus, the examiner did not address whether the Veteran's erectile dysfunction and hypertension have been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected diabetes mellitus.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that the Board errs in relying on a medical opinion that only addresses whether a nonservice-connected claim is "related to" a service-connected disability and the opinion does not address whether the nonservice-connected disability is aggravated by a service-connected disability).  Accordingly, the Board finds that the July 2009 opinion is not wholly adequate.  When VA undertakes the effort to provide an examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Veteran should be afforded a new VA examination to determine the nature and etiology of his erectile dysfunction and hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes that the Veteran reported on his October 2009 notice of disagreement and at the May 2011 DRO hearing that he did not tell the July 2009 examiner that his erectile dysfunction began after he injured his back in 1999.  At the DRO hearing, the Veteran reported that his erectile dysfunction began in 2007.  On remand, the VA examiner should take into consideration the Veteran's contentions that his erectile dysfunction began in 2007, not 1999.

Furthermore, although the Veteran solely contends secondary service connection for erectile dysfunction, the record reasonably raises the theory of direct service connection.  His service treatment records document treatment for venereal disease on over ten occasions.  Thus, a medical opinion should also be obtained addressing the possible relationship between the Veteran's erectile dysfunction and his military service.

Accordingly, the case is REMANDED for the following actions:

1.  Request copies of the Veteran's complete Army Reserve treatment records, to include periodic examinations dated 1974 to 1995.  All efforts made to locate these records should be documented in the claims folder, and the Veteran should be notified of all steps taken to obtain these records and of any responses that are received.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

2.  Request treatment records from the Dallas VAMC from as early as 1974.  The request should include a search of non-digital and/or retired records.

3.  Thereafter, schedule the Veteran for new VA audiological examination.  The Veteran's claims file should be made available for review by the designated examiner.  The examiner should review the claims folder.

The examiner should take a history of the Veteran's in-service and post-service exposure to loud noise and his history of experiencing symptoms of hearing loss and tinnitus.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss and tinnitus had their onset during, or were caused by, his active military service.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

4.  Schedule the Veteran for a VA examination in connection with the claim of service connection for hypertension.  The Veteran's claims file should be made available for review by the designated examiner.  The examiner should review the claims folder.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by or related to the Veteran's service-connected diabetes mellitus.

If not caused by or related to the Veteran's diabetes mellitus, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was aggravated (permanent worsening of the underlying disability beyond natural progress) by diabetes mellitus.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible. 

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

5.  Schedule the Veteran for a VA examination in connection with his claim of service connection for erectile dysfunction.  The Veteran's claims file should be made available for review by the designated examiner.  The examiner should review the claims folder.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused by or related to the Veteran's service-connected diabetes mellitus.

If not caused by or related to the Veteran's diabetes mellitus, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was aggravated (permanent worsening of the underlying disability beyond natural progress) by diabetes mellitus.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction had its onset during, or was caused by, his active military service.

The examiner should take into consideration the Veteran's contentions that his erectile dysfunction began in 2007, not after a back injury and surgery in 1999, as well as his in-service treatment for venereal disease.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

6.  After the development requested above has been completed to the extent possible, readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and give him the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals




